Title: Abigail Adams’ Memorandum on Thomas Jefferson’s First Inaugural Address, 4 March 1801
From: Adams, Abigail Smith
To: 



post 4 March 1801

Mr Jefferson in his Speech; preaches observes, that, He may “I Shall often go wrong through defect of Judgment, when right, I shall often be thought wrong by those whose positions will not command a view of the whole ground. I also ask Support against the Errors of others, who may condemn what they would not if Seen in all its parts;” If the Same measure was to be meeted to the new administration by the federalist, which has So rancourisly and maliciously follow’d persued that of Washington and Adams, mr Jefferson would have little reason to hope for Support, however wise his measures, or upright his conduct; witness the vile publications which have unceasengly issued from the Aurora and other democratic papers for these 12 years past; these papers have received the countanance and encouragement of the leaders of a faction and the Heads of a party, who by Such means and measures have wrested from the government that confidence and respect which, which was its firmest Support;
I would request mr Jefferson to read the Letter of Lyons addrest to the late president, and ask himself whether if there could possibly be amongst the federal party a Character equally low, mean & base he will would have my preeminence for Shield to protect him against such malicious Slanders, such grose miss misrepresentations.—to these and such like falshoods, propogated throughout the united States, by the leading partizens of a faction, aiming with more than fanatic zeal to obtain prosilites, is the world furnishd with one more example, how the most important Services to the public, and a long laborious life anxiously and Successfully devoted to their welfare, are rewarded in popular governments; I hope and I confidently believe: that our late chief Majestrate possesses a mind too firm, and too independant not to Suffer this event with calmness and composure, or to think more hardly of his Country than She deserves. Her truest friends I am persuaded will more keenly feel his removal from the head of her administration than himself. In his retirement he will have, not only the consolation of a consciousness that he has discharged all the duties of a virtuous citizen, but the genuine pleasure of reflecting, that by the wisdom and firmness of his administration, he has, left that very Country in safe and honorable peace which at the period of his entrance into office was involved in a dangerous and complicated dispute, with more than one formidable foreign power—That without the Smallest Sacrifice of National honour and dignity he has Succeeded in Settling a quarrel with France, which under any other System of conduct, than that which was persued, would at this moment have burst into a most ruinous and fatal war, or could only be pacified by disgracefull and burdthensome humiliations—The merrit of this System, is so intirely and exclusive belongs to the magnanimous Character who pland it, and that in opposition to most of the principle leaders of the party friendly to the Constitution, and the Union; the great Supporters of his former Election, and that it is my firm opinion, that to this defection of the federal party, originating Solely in the adherence of our Chief Majestrate to the System he had adopted against their opinions must be asscribed his removal from the Chair at this time; but if this be the case, it is not the fame or honour of mr Adams that will suffer by the result—The common and vulgar herd of Statesmen and warriours are so wont to promote on every occasion their private and personal interest and influence to the at the expence of their Country, that to him it will be a great and glorious preeminence to have exhibited an example of the contrary; of a statesman who made the Sacrifice of his own interest and influence to the real and unquestionable benifit of his Country.
altho I am satisfied convinced that the Gentlemen who were so much dissatisfied with the last Mission to France, acted from motives of pure patriotism at first, however they may have sufferd wounded pride and angry passions to influence their conduct since. But in their aversion to the last embassy they certainly proceeded upon inaccurate information as to the general State of things in Europe, and upon judgments into which more of there entered more of temper than of consideration. Had the issue of the Mission been eventually unsuccessful, it would still have been a measure grounded upon the soundest policy: but if ever the wisdom of a questionable plan was justified to the utmost by the event, it has been so on this occasion—The convention with France has not indeed given us every thing, we could have wished, but it has secured us more than we could have obtained without it. it has intirely removed the danger of a War which must probably have ended in a dissolution of our union—and this without giving any umbrage to England, since the british government have given a formal assurence that they see nothing in the convention, of which they have reason to complain—
That a want of a Stipulation for a compleat indemnity, for the spoilations committed upon our commerce—should have induced the Senate to have put this convention at hazard is Sincerely to be regreeted by a regection of that article is Sincerely to be regreeted when we consider how impossible any Stipulation of indemnity is to obtain when it cannot be compelled, or how illusive and nugatory
